Title: To Thomas Jefferson from William Eaton, 24 March 1804
From: Eaton, William
To: Jefferson, Thomas


          
            March 24. 1804
          
          E.— will go forward in the first frigate to the Mediterranean. After an interview with the Commodore, will proceed, in one of the small vessels, to Derne to aid the motions of the legitimate Bashaw of Tripoli in order to bring him in the rear of the enemy—Thence to Naples and negociate a convention as the President shall direct—Then be at the rendezvous, on the arrival of a re-enforcement, to assist the Commodore in any expedition which may require, on shore, a coup de main, at Tripoli—or at Tunis in case of hostilities commenced. Or to sieze any favorable opportunity to treat of peace with either of those regencies.
          E— still believes the project of dethroning the usurper practicable, if suitable advantage be taken of actual positions.—
        